Case: 17-30449      Document: 00514413323         Page: 1    Date Filed: 04/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                   FILED
                                      No. 17-30449
                                                                                 April 3, 2018
                                                                                Lyle W. Cayce
                                                                                     Clerk
MICHELLE NOGESS, Individually and on behalf of her deceased husband
Tyrone Nogess, and their minor children T.N. and T.N.,

                                                 Plaintiff
v.

Poydras Center, L.L.C.,

                                                 Defendant

UNGARINO & ECKERT, L.L.C.; MATTHEW J. UNGARINO,

                                                 Appellants



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-15227


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       This is an appeal of an order of sanctions under Rule 11 and a referral of
attorney conduct to a lawyers’ disciplinary committee with findings of
misconduct. We do not have jurisdiction over the appeal. The requirements for
certification under Rule 54(b) are not satisfied with respect to the Rule 11


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30449     Document: 00514413323     Page: 2   Date Filed: 04/03/2018



                                  No. 17-30449
sanctions and referral with findings of attorney misconduct, as they are neither
claims for relief nor final decisions. Further, the requirements of the collateral
order doctrine are not met here. Accordingly, we DISMISS the appeal.
                                        I.
      Plaintiff Michelle Nogess initiated a wrongful death and survival action
in Louisiana state court on February 10, 2016. She added Velocity Consulting,
Inc. (“Velocity”), as a defendant in an amended state court petition on
September 13, 2016. In this litigation, Velocity was represented by the
attorneys of Ungarino & Eckert, L.L.C. (“U&E”), including Matthew J.
Ungarino. On October 5, 2016, Velocity removed this suit to federal court.
Nogess filed a motion to remand, pointing out that Velocity had failed to allege
the citizenship of the members of several of its limited liability company
(“LLC”) co-defendants. Velocity then filed a motion for leave to file an amended
notice of removal. Nogess filed an opposition to the motion for leave, and the
magistrate judge set a hearing for December 21, 2016.
      Based on U&E’s history of improper removals and several of Ungarino’s
inconsistent statements during this hearing, the magistrate judge became
concerned that some of Ungarino’s statements to the court were not true. Thus,
at the end of this hearing, the magistrate judge set another hearing so that
Velocity and its counsel could show cause as to why they should not be
sanctioned under Federal Rule of Civil Procedure 11 for the initial improper
removal. Following the hearing, Ungarino communicated ex parte with the
district judge’s chambers regarding the order to show cause. On January 18,
2017, the magistrate judge held a hearing on the order to show cause.
Following this hearing and an in camera inspection of documents in connection
with the drafting of the initial notice of removal, including U&E’s efforts to
obtain jurisdictional facts related to the LLC members, the magistrate judge
issued a long, detailed order. See Nogess v. Poydras Ctr., LLC, No. CV 16-
                                        2
    Case: 17-30449     Document: 00514413323      Page: 3    Date Filed: 04/03/2018



                                  No. 17-30449
15227, 2017 WL 396307 (E.D. La. Jan. 30, 2017). The court granted Velocity’s
motion to amend the notice of removal. Id. at *11. The court found that U&E
failed to conduct a reasonable inquiry prior to filing the initial notice of removal
and its failure merited Rule 11 sanctions. Id. at *12–14. The court also found
that Ungarino misrepresented material facts at the December 21 hearing and
that Ungarino’s ex parte communications with the district judge’s chambers
were improper. Id. at *15–17. Accordingly, the court concluded that Ungarino’s
conduct violated one or more of the Louisiana Rules of Professional Conduct
and referred the matter to the Eastern District of Louisiana’s Lawyers’
Disciplinary Enforcement Committee for further investigation, proceedings,
and discipline, if warranted. Id. at *17.
      U&E appealed the Rule 11 sanctions to the district court. U&E noted
that it was not appealing the referral of Ungarino’s misconduct to the
disciplinary committee but that, to the extent a response to the Rule 11
sanctions order was required from Ungarino, Ungarino adopted U&E’s district
court brief in full. The district court held a hearing on March 14, 2017, and
denied the appeal, finding that the sanctions against U&E were appropriate.
Both U&E and Ungarino then moved to certify an interlocutory appeal. As the
motion was not opposed, the district court determined that there was no just
reason for delay of entry of judgment and issued a final judgment pursuant to
Federal Rule of Civil Procedure 54(b). U&E and Ungarino (“Appellants”)
appealed that judgment.
                                        II.
      We sua sponte examine whether we have jurisdiction over this appeal
and conclude that we do not. See Click v. Abilene Nat’l Bank, 822 F.2d 544, 545
(5th Cir. 1987) (per curiam) (“This Court must consider its jurisdiction sua
sponte if necessary.”). We first consider “whether the district court’s rulings
were suitable for entry as final judgments under Rule 54(b).” See Eldredge v.
                                         3
     Case: 17-30449       Document: 00514413323          Page: 4     Date Filed: 04/03/2018



                                       No. 17-30449
Martin Marietta Corp., 207 F.3d 737, 740 (5th Cir. 2000). We note at the outset
that it is unclear from the language of the Rule 54(b) order whether the entry
of final judgment pertained to the referral to the disciplinary committee with
findings of Ungarino’s misconduct in addition to the Rule 11 sanctions. 1
However, we need not decide that because, even assuming the district court
entered final judgment as to both—as we do in the subsequent analysis—we
do not have jurisdiction.
       The requirements for certification under Rule 54(b) are not satisfied
here. “When an action presents more than one claim for relief,” Rule 54(b)
permits the district court to “direct entry of a final judgment as to one or more,
but fewer than all, claims or parties only if the court expressly determines that
there is no just reason for delay.” Fed. R. Civ. P. 54(b). Rule 54(b) “refers only
to claims [for relief] in the sense of the substantive right being asserted—the
cause of action.” 10 Charles Alan Wright et al., Federal Practice and Procedure
§ 2658.4 (4th ed. 2014). Here, the claim for relief is the wrongful death and
survival cause of action brought by Nogess. The Rule 11 sanctions and referral
to the disciplinary committee with findings of Ungarino’s misconduct are not
claims for relief in this suit. See M.A. Mortenson Co. v. United States, 877 F.2d
50, 52 (Fed. Cir. 1989) (finding that the award of a discovery sanction under
Rule 37 is “not a substantive right or cause of action” and therefore “the non-
appealability of a discovery sanction is not changed by the fact that it is
reduced to partial judgment under Rule 54(b)”); Jackson Marine Corp. v.
Harvey Barge Repair, Inc., 794 F.2d 989, 991 (5th Cir. 1986) (stating that a
request for attorneys’ fees under Rule 11 requires the district court to make a
determination that is “collateral to the main cause of action”); Swanson v. Am.


       1We have held that a district court’s referral of an attorney’s actions to a disciplinary
committee, which included specific findings of attorney misconduct, constitutes a reviewable
sanction. Zente v. Credit Mgmt., L.P., 789 F.3d 601, 605–06 (5th Cir. 2015).
                                               4
    Case: 17-30449     Document: 00514413323       Page: 5   Date Filed: 04/03/2018



                                   No. 17-30449
Consumer Indus., Inc., 517 F.2d 555, 560–61 (7th Cir. 1975) (finding that “the
strictures of Rule 54(b) of the Federal Rules are not applicable” to attorneys’
fees awards).
      Also, as a federal court of appeals, we have “jurisdiction of appeals from
all final decisions of the district courts.” 28 U.S.C. § 1291 (emphasis added).
Rule 54(b) certification of an order that is not final within the meaning of
§ 1291 “would be improper because Rule 54(b) cannot expand the statutory
grant of appellate jurisdiction.” Shipes v. Trinity Indus., Inc., 883 F.2d 339, 341
(5th Cir. 1989). As the order of Rule 11 sanctions and referral to the
disciplinary committee with findings of Ungarino’s misconduct did not “dispose
of [Nogess’s] case for purposes of appeal,” they are not “final under 28 U.S.C.
§ 1291.” Click, 822 F.2d at 545; see Aug. Tech. Corp. v. Camtek, Ltd., 542 F.
App’x 985, 994 (Fed. Cir. 2013) (“[B]ecause the court’s contempt order does not
dispose of any claims in this case, the requirements for certification under
Rule 54(b) are not satisfied.” (emphasis removed)). Thus, Rule 54(b)
certification was improper here.
      Appellants moved to certify an interlocutory appeal pursuant to
28 U.S.C. § 1292(b). However, there was no language in the district court’s
“Rule 54(b) Judgment” stating that the court was indeed issuing an
interlocutory order pursuant to § 1292(b), though the court “granted”
Appellants’ motion. A proper interlocutory order must certify that there exists
a legal issue that satisfies the substantive requirements of § 1292(b). See
Ingram v. Union Carbide Corp., 34 F. App’x 152, 2002 WL 496404, at *1 (5th
Cir. 2002). That is, the district court must certify that the issue is “a controlling
question of law as to which there is substantial ground for difference of opinion
and that an immediate appeal from the order may materially advance the
ultimate termination of the litigation.” 28 U.S.C. § 1292(b). It is apparent from
the language of the judgment that the court entered it under Rule 54(b). “Since
                                         5
    Case: 17-30449    Document: 00514413323     Page: 6   Date Filed: 04/03/2018



                                 No. 17-30449
the district court has not issued a Section 1292(b) certification, that provision
does not give us jurisdiction over [the] appeal.” Huckeby v. Frozen Food Exp.,
555 F.2d 542, 547 (5th Cir. 1977).
      Next, we do not have jurisdiction under the collateral order doctrine.
Cohen v. Beneficial Industrial Loan Corporation recognized a “small class [of
decisions] which finally determine claims of right separable from, and
collateral to, rights asserted in the action, too important to be denied review
and too independent of the cause itself to require that appellate consideration
be deferred until the whole case is adjudicated,” thus giving rise to the
collateral order doctrine. 337 U.S. 541, 546 (1949). This doctrine is “best
understood” as a “practical construction” of 28 U.S.C. § 1291. Digital Equip.
Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867 (1994) (citing Cohen, 337 U.S.
at 546). “To fall within Cohen’s collateral order doctrine, ‘an order must
(1) conclusively determine the disputed question, (2) resolve an important
issue completely separate from the merits of the action, and (3) be effectively
unreviewable on appeal from a final judgment.” Netsphere, Inc. v. Baron, 799
F.3d 327, 334–35 (5th Cir. 2015) (quoting Henry v. Lake Charles Am. Press,
L.L.C., 566 F.3d 164, 171 (5th Cir. 2009)). As the Rule 11 sanctions and referral
to the disciplinary committee with findings of Ungarino’s misconduct are
reviewable after the district court makes its determinations of liability on the
merits, the third requirement is not met. See Click, 822 F.2d at 545 (“Rule 11
sanctions can be and routinely are appealed when merged in the district court’s
final judgment.”); Walker v. City of Mesquite, 129 F.3d 831, 832 (5th Cir. 1997)
(“As a general rule an attorney must await the end of litigation in the district
court to appeal a sanction.”).
      Finally, in Markwell v. County of Bexar, we permitted appellate
jurisdiction in a narrow situation “where an order assesses sanctions against
an attorney who has withdrawn from representation at the time of the appeal,
                                       6
    Case: 17-30449     Document: 00514413323      Page: 7   Date Filed: 04/03/2018



                                  No. 17-30449
and immediate appeal of the sanctions order will not impede the progress of
the underlying litigation.” 878 F.2d 899, 901 (5th Cir. 1989). Markwell has
arguably been abrogated by Cunningham v. Hamilton County, which held that
a Rule 37 sanctions order imposed on an attorney is not a “final decision” under
§ 1291 and stated that the appealability of that order should not “turn on the
attorney’s continued participation.” 527 U.S. 198, 209–10 (1999); see Conerly v.
Ordeneaux, 143 F. App’x 575, 576 (5th Cir. 2005) (per curiam) (citing
Cunningham as support for the proposition that a Rule 16(f) sanctions order is
not a final decision under § 1291); Williams v. Midwest Emp’rs Cas. Co., 243
F.3d 208, 210 (5th Cir. 2001) (per curiam) (stating that it is “doubtful” that
Markwell survives Cunningham).
      We need not decide whether Cunningham effectively overrules Markwell
today. Appellants have not established, or even mentioned, that the Markwell
exception applies. See Fed. R. App. P. 28(a)(4) (stating that the appellant’s brief
should contain “the basis for the court of appeals’ jurisdiction, with citations to
applicable statutory provisions and stating relevant facts establishing
jurisdiction”); Ernewayn v. Home Depot U.S.A., Inc., 727 F.3d 369, 370 (5th
Cir. 2013) (The “appellant[] bears the burden of establishing appellate
jurisdiction.”); Porchia v. Norris, 251 F.3d 1196, 1198 (8th Cir. 2001) (“[A]n
appellant must prove that necessary preconditions to the exercise of appellate
jurisdiction . . . have been fulfilled.”). Even assuming arguendo that the
Markwell exception is still alive, Appellants must have withdrawn “at the time
of the appeal,” Markwell, 878 F.2d at 901, which is not the case here. The
district court docket shows that Appellants no longer represent Velocity at the
time of this decision, but they still represented Velocity when they filed a
Notice of Appeal in May 2017. Appellants did not withdraw from the case until
September 2017, months after the time of the appeal. Accordingly, the
Markwell exception does not apply.
                                        7
Case: 17-30449   Document: 00514413323   Page: 8     Date Filed: 04/03/2018



                          No. 17-30449
                               III.
 The appeal is DISMISSED for lack of jurisdiction.




                                8